Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” and RCE filed 1/27/2022 has been considered.  Claims 1 and 11 have been amended, Claim 21 is added, and Claims 2, 9-10, 12, and 19 are cancelled.  Claims 1, 3-8, 11, 13-18, and 12 are pending and an action on the merit follows.  

Response to Arguments
35 USC 112
	Applicant’s amendments overcome the indefiniteness rejection.  Examiner hereby withdraws the 112 (b) rejection.  
35 USC 101
	 Examiner submits that the claims demonstrate an unconventional arrangement of elements and offer “significantly more” than the abstract idea under Step 2B of the 2019 PEG.  Examiner hereby withdraws the 101 Rejection.  
35 USC 103
	Applicant argues that Burdick does not teach “compare” a requested cash value of a transaction and an available cash value.  However, Examiner respectfully submits that Burdick does teach a comparison in at least Figure 2 and paragraph [0039] where Burdick teaches the first ATM determining whether it has sufficient cash in supply based on the requested value of the transaction to determine whether the transaction should be moved to another ATM with sufficient funds.  
	Examiner’s previously cited art does not explicitly address all of Applicant’s amended limitations.  As such, Examiner has withdrawn the previous rejection and has cited additional prior art in view of Applicant’s amendments below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (U.S. Patent Application Publication No. 20170140353) in view of McCracken et al. (U.S. Patent Application Publication No. 20160321627), Allen (U.S. Patent Application Publication No. 20110191243), Sharma (U.S. Patent Application Publication No. 20200329368), Guo et al. (U.S. Patent Application Publication No. 20180211190), and Angus et al. (U.S. Patent Application Publication No. 20150178670).

	As per Claims 1 and 11, Burdick teaches an automatic teller machine (ATM) system with a pre-staging mechanism (Burdick teaches a user of an ATM reserving cash at another ATM [0008]), the system comprising:
	a first ATM comprising at least one first processor, a first communication interface communicatively coupled to the at least one first processor, and a first memory (Burdick teaches a first ATM 110A with a CPU, a memory, and network access circuitry to send and receive data via networks (FIG. 9) [0064]); and
	a second ATM comprising at least one second processor, a second communication interface communicatively coupled to the at least one first processor, and a second memory (Burdick teaches at least a second ATM (ATM 110B) wherein the second ATM is directly analogous in structure to the first ATM 110A [0024]);
	wherein the first memory stores first computer-readable instructions that, when executed by the at least one first processor, cause the first ATM to:
		compare, based on an input received from an application on a user device, a requested cash value of a transaction requested at the first ATM and an available cash value of cash available to be dispensed from a dispenser of the first ATM (Burdick teaches a user using a user interface [0034] of the ATM 110A (such as a touchscreen [0064]) to request a withdrawal (FIG. 2) [0039] and the ATM 110A determining whether it has sufficient cash on hand to facilitate the withdrawal [0039]);
		send, based on a determination that the available cash value is less than the requested cash value and via the first communication interface, a first message indicating a request for cash availability status at the second ATM (Burdick teaches requesting a reservation for cash at alternate ATMs and alternate ATMs reporting cash on hand (FIG. 4) [0042-0043] [0045]);
		receive a second message indicating a cash availability status at the second ATM (Burdick teaches reporting ATMs with sufficient cash to accept the reservation (FIG. 4) [0043][ [0045] [0049] [0051]); and
		send a request configured to be processed at the second ATM to pre-stage a transaction at the second ATM (Burdick teaches the ATM 110A sending a request including the selected ATM, the amount of cash, the user, and the user’s bank account for a transaction to be processed at the second ATM (ATM 110B) (FIG. 4) [0052]); and
		wherein the second memory stores second computer-readable instructions that, when executed by the at least one second processor, cause the second ATM to:
		pre-stage, based on receiving the request, the transaction at the second ATM (Burdick teaches the ATM 110B acknowledging the reservation (FIG. 4) [0055]);
		trigger communication, via the first communication interface and to the user device, of confirmation that the transaction has been pre-staged at the second ATM and a location of the second ATM (Burdick teaches the user interface device of ATM 110A displaying a confirmation of the reservation and a location of ATM 110B). 
	Burdick does not explicitly disclose the first transaction requested to be pre-staged.  However, McCracken et al. in a related art of facilitating ATM interactions (abstract) do teach the first transaction requested to be pre-staged [0010] [0020].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with first transaction requested to be pre-staged as seen in McCracken et al. in order to provide enhanced customer experiences [0001].  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with ATM 
Burdick does not explicitly disclose but Allen does teach cause the first ATM to:  send, via the first communication interface to the second ATIM, a first message.  However, Allen does teach such communications between ATMs without intervening servers [0023].  As such, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with cause the first ATM to:  send, via the first communication interface to the second ATIM, a first message as seen in Allen in order to decrease necessary elements in the system, thereby decreasing processing time, and thus increase throughput of reservations.  One having ordinary skill in the art would be motivated to make this modification in order to decrease customer time at the ATMs and thus enhance customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating ATM interactions.  
	Burdick does not explicitly disclose but Guo et al. do teach based the determination that the available cash value is less than the requested cash value, send, to a module associated with a cash truck, a refill notification, wherein the refill notification comprises an indication of the first ATM (FIG. 9); receive, from the module, a third message comprising an indication of a real-time location of the cash truck [0033] [0106]; determine, based on the real-time location of the cash truck, an estimated time of arrival (ETA) of the cash truck [0032].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with based the determination that the available cash value is less than the requested cash value, send, to a module associated with a cash truck, a refill notification, wherein the refill notification comprises an indication of the first ATM; receive, from the module, a third message comprising an indication of a real-time location of the cash truck; determine, based on the real-time location of the cash truck, an estimated time of arrival (ETA) of the cash truck as seen in Guo et al. 
	Burdick does not explicitly disclose but Angus et al. do teach wherein the notification is send, to the user device, a notification indicating the ETA of the cash truck (Angus et al. teach displaying the ETA of the cash truck on the user interface (FIG. 3).)  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notification of Burdick et al. with send, to the user device, a notification indicating the ETA of the cash truck as seen in Angus et al. in order to increase transparency in the replenishment process, thereby decreasing confusion, and thus mitigating missed arrivals.  One would be motivated to make this modification in order to allow real-time monitoring, thereby decreasing response time to depletion events, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating transactions.  
Burdick does not explicitly disclose but Sharma et al.  do teach an internet-of-thing (IOT)-enabled module with a truck [0037].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with an internet-of-thing (IOT)-enabled module as seen in Sharma et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predicable in facilitating device interactions.  

	As per Claims 3 and 13, Burdick teaches the first message comprises an indication of the requested cash value (FIG. 4) [0042-0043].  

	As per Claims 4 and 14, Burdick teaches the pre-staging the transaction at the second ATM comprises reserving, at the second ATM, the requested cash value (FIG. 4) [0054-0055].  

	As per Claim 5, Burdick teaches the second message comprises an indication that the second ATM contains cash corresponding to the requested cash value (FIG. 4) [0043] [0049] [0051] [0055].

	As per Claims 7 and 17, Burdick teaches cause the first ATM to:  send, via the first communication interface to a third ATM, a third message indicating a request for cash availability status at the third ATM (Burdick teaches querying multiple ATMs (FIG. 4) [0049]); receive a fourth message indicating a cash availability status at the third ATM (Burdick teaches querying multiple ATMs and cash reports for each ATM (FIG. 4) [0010-0011] [0045] [0052]).

	As per Claim 15, Burdick teaches the second message comprises an indication that the second ATM contains cash corresponding to the requested cash value, and wherein the sending the request comprises sending the request based on determining that the second ATM contains cash corresponding to the requested cash value (FIG. 4) [0043] [0049] [0051] [0054-0055].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (U.S. Patent Application Publication No. 20170140353) in view of McCracken et al. (U.S. Patent Application Publication No. 20160321627), Allen (U.S. Patent Application Publication No. 20110191243), Sharma (U.S. Patent Application Publication No. 20200329368), Guo et al. (U.S. Patent Application Publication No. 20180211190), Angus et al. (U.S. Patent Application Publication No. 20150178670), and Vltavsky et al. (U.S. Patent No. 9380421).  

As per Claims 6 and 16, Burdick teaches a mobile device comprises at least one third processor, a third communication interface communicatively coupled to the at least one third processor, and a third memory storing third computer-readable instructions that, when executed by the at least one third processor, cause the mobile device to:  send, via the third communication interface a signal comprising a mobile device indicator (FIGs. 6 and 12) [0030] [0076]; wherein the first computer-readable instructions, when executed by the at least one first processor, cause the first ATM to:  determine, based on the signal, that the mobile device is associated with an authorized user of the ATM [0076-0081]; and send, to the mobile device, a push notification indicating the second ATM [0039] [0055].
Burdick does not explicitly disclose but Vltavsky et al. do teach beacon signal with respect to identifiers for computing devices (Col 1 Lines 33-54).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with beacon signal as seen in Vltavsky et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predicable in facilitating device interactions.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (U.S. Patent Application Publication No. 20170140353) in view of McCracken et al. (U.S. Patent Application Publication No. 20160321627), Allen (U.S. Patent Application Publication No. 20110191243), Sharma (U.S. Patent Application Publication No. 20200329368), Guo et al. (U.S. Patent Application Publication No. 20180211190), Angus et al. (U.S. Patent Application Publication No. 20150178670), and Licht et al. (U.S. Patent Application Publication No. 20180204424).  

	As per Claims 8 and 18, Burdick teaches the fourth message comprises an indication that the third ATM contains cash corresponding to the requested cash value, and wherein sending the request to pre-stage the transaction at the second ATM comprises determining that the second ATM is located close to the first ATM (Burdick teaches that each reported ATM is nearby and has sufficient cash inventories (FIG. 4) [0010-0011]).
	Burdick does not explicitly disclose but Licht et al. do teach determining that the second ATM is located closer, than the third ATM, to the first ATM [0036].    
determining that the second ATM is located closer, than the third ATM, to the first ATM as seen in Licht et al. in order to decrease time in accessing functioning ATMs, thereby decreasing effort in facilitating customer transactions.  One having ordinary skill in the art would be motivated to make this modification in order to enhance customer satisfaction in the system and thus increase use of the banking devices, thereby increasing interactions for financial institutions.  These inventions when viewed in a combined state would yield predictable results in facilitating ATM transactions.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick (U.S. Patent Application Publication No. 20170140353) in view of Sharma (U.S. Patent Application Publication No. 20200329368), Guo et al. (U.S. Patent Application Publication No. 20180211190), and Angus et al. (U.S. Patent Application Publication No. 20150178670).

	As per Claim 20, Burdick teaches an apparatus (Burdick teaches a bank server corresponding with a second ATM to pre-stage a transaction (FIG. 4)) comprising:
	at least one processor (FIG. 10);
	a communication interface communicatively coupled to the at least one processor (FIG. 10); and
	a memory storing computer readable instructions that, when executed by the at least one processor, cause the apparatus to:
		determine a requested cash value at the apparatus and an available cash value at the first ATM [0008];
		based on determining that the available cash value is less than the requested cash value, send, to an ATM, a first message indicating a request for cash availability status at the second ATM (FIG. 4) [0042-0043];
receive, from the ATM, a second message indicating a cash availability status at the second ATM (FIG. 4) [0043] [0049] [0051]; and
		send, to the ATM, a request to pre-stage a transaction at the ATM (FIG. 4) [0052].
Burdick does not explicitly disclose but Guo et al. do teach send, to a module associated with a cash truck, a refill notification, wherein the refill notification comprises an indication of the apparatus (FIG. 9); receive, from the module, a third message comprising an indication of a real-time location of the cash truck [0033] [0106]; determine, based on the real-time location of the cash truck, an estimated time of arrival (ETA) of the cash truck [0032].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with send, to a module associated with a cash truck, a refill notification, wherein the refill notification comprises an indication of the apparatus; receive, from the module, a third message comprising an indication of a real-time location of the cash truck; determine, based on the real-time location of the cash truck, an estimated time of arrival (ETA) of the cash truck as seen in Guo et al. in order to account for the dynamic nature of currency depletions [0032] and thus mitigate instances of disgruntled customers and lost revenue [0030].  
	Burdick does not explicitly disclose but Angus et al. do teach wherein the notification is send, to a mobile device, a notification indicating the ETA of the cash truck (Angus et al. teach displaying the ETA of the cash truck on the user interface (FIG. 3).)  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notification of Burdick et al. with send, to a mobile device, a notification indicating the ETA of the cash truck as seen in Angus et al. in order to increase transparency in the replenishment process, thereby decreasing confusion, and thus mitigating missed arrivals.  One would be motivated to make this modification in order to allow real-time monitoring, thereby decreasing response time to depletion events, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating transactions.  
n internet-of-thing (IOT)-enabled module with a truck [0037].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Burdick with an internet-of-thing (IOT)-enabled module as seen in Sharma et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predicable in facilitating device interactions. 

Allowable Subject Matter
Claim 21 would be allowed over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims, but is objected to for depending on a rejected based claim.  Examiner has searched the prior art and finds 2 relevant references below in addition to Guo above, but submits that combining the references with those cited in Claim 1 above would not fairly amount to the claimed invention.

US Patent No. 9697493 (discussing cash refill routes particularly in FIG. 13)
US Patent No. 9311671 (discussing cash refill routes particularly in FIG. 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627